Citation Nr: 9914928	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  95-09 473	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for 
bursitis/supraspinatus tendinitis of the right shoulder, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for chondromalacia of 
the patella/patellofemoral pain syndrome of the left knee, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) disability 
rating for bilateral hearing loss.

4.  Entitlement to an increased disability evaluation for 
tinnitus, currently evaluated as 10 percent disabling.

5.  Entitlement to service connection for a nasal septum 
condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran had over 20 years of military service and retired 
from active duty on June 30, 1994.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from an October 1994 rating decision of the San Diego, 
California, Department of Veterans Affairs (VA), Regional 
Office (RO) which, in pertinent part, granted service 
connection at the noncompensable disability level for 
bursitis/supraspinatus tendinitis of the right shoulder, 
chondromalacia of the patella/patellofemoral pain syndrome of 
the left knee, tinnitus of the right ear, and hearing loss 
disability of the right ear.  The rating decision also denied 
service connection for a low back disorder, pes planus, nasal 
septal deviation, allergic rhinitis, supraspinatus of the 
left shoulder and hearing loss disability of the left ear.  
The veteran filed a timely notice of disagreement, and was 
issued a statement of the case as to the compensation levels 
assigned for the service-connected bursitis/supraspinatus 
tendinitis of the right shoulder, chondromalacia of the 
patella/patellofemoral pain syndrome of the left knee, and 
hearing loss disability of the right ear and the denial of 
his claims for service connection for a low back disorder, 
supraspinatus of the left shoulder, pes planus and allergic 
rhinitis in January 1995.  In February 1995, the veteran 
presented testimony at a hearing before the Hearing Officer 
(HO) at the local VARO.  At that time, it was noted that the 
SOC failed to include the veteran's appeal as to the denial 
of his tinnitus, septal deviation and left hearing loss 
disability claims.  The San Diego VARO received his 
substantive appeal in March 1995, at which time the veteran 
requested a hearing before a Member of the Board at the local 
VARO (Travel Board).

In April 1995, the HO granted increased disability ratings to 
10 percent for bursitis/supraspinatus tendinitis of the right 
shoulder, chondromalacia of the patella/patellofemoral pain 
syndrome of the left knee and tinnitus but denied a 
compensable disability rating for right hearing loss.  The HO 
also granted, in pertinent part, service connection for 
muscular low back pain (10%), pes planus (0%), sinusitis 
(previously denied as allergic rhinitis) (0%), and left 
hearing loss disability (0%) (assigned in combination with 
his already service-connected right ear hearing loss).  
However, the denial of the veteran's claim for service 
connection for a nasal septum condition was confirmed and 
continued.

On or about December 1995, the veteran's claims folder was 
transferred to the New Orleans, Louisiana VARO as he now 
resides in that jurisdiction.

Concerning the veteran's muscular low back pain, pes planus 
and sinusitis claims, the HO's action was a full grant of the 
benefits sought, and there is no longer an outstanding issue 
of fact or law pertaining to these claims.  See Grantham v. 
Brown, 114 F .3d 1156 (1997).  Moreover, a contemporaneous 
review of the records reveals that since the grant of service 
connection for these claims, neither the veteran nor his 
representative have submitted any statement that can 
reasonably be construed as expressing dissatisfaction with 
the compensation levels assigned.  See 38 C.F.R. § 20.201 
(1998).

Concerning the HO's grant of service connection for left 
hearing loss subsequent to the NOD, it is noted that the 
evaluation of this now service-connected disability is 
inextricably intertwined with the veteran's previous appeal 
as to his right hearing loss.  Accordingly, the issue on 
appeal has been amended to the issue noted above.

Although a maximum 10 percent disability rating for tinnitus 
under Diagnostic Code 6260 has been granted, the Board 
observes that in his March 1995 VA Form 9, Appeal to the 
Board, the veteran noted that the RO failed to recognize how 
his hearing loss and tinnitus have affected his work 
environment.  Inasmuch as this statement can reasonably be 
construed as a request for consideration of an extra-
schedular rating for tinnitus, the Board finds that, contrary 
to previous indications by the RO, the veteran's increased 
rating claim remains in appellate status.  See Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


REMAND

After a review of the procedural history of this case, it was 
determined that clarification of whether the veteran still 
wanted a Travel Board hearing was required.  As 38 C.F.R. § 
19.9 (1998) has been recently changed to reflect that the 
Board is no longer required to remand cases to the RO, in the 
first instance, for purposes of hearing clarification, the 
Board sent a letter to the veteran's last known address in 
January 1999, asking him for clarification of the same.  The 
letter specifically informed the veteran that if he did not 
respond within 30 days of the letter, the Board would assume 
that he wanted a Travel Board hearing and would make 
arrangements to have the case remanded for such a hearing. To 
date, there has been no response from the veteran.

In view of the foregoing, it is found that this case must be 
returned to the RO so that a Travel Board hearing can be 
scheduled.  Therefore, this case will be REMANDED to the RO 
for the following:

Schedule the appellant for a hearing 
before a Member of the Board at the 
regional office, in accordance with 
applicable law.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The Board 
intimates no opinion as to the outcome warranted in this 
case.  The appellant is free to furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P. M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


